Citation Nr: 1430373	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-18 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. P. K.




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1971.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  By that rating action, the RO, in part, denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed this rating action to the Board. 

In May 2014, the appellant and Dr. P. K. testified before the undersigned at a video conference hearing conducted via the above-cited RO in support of the instant claim.  A copy of the hearing transcript has been uploaded to the Veterans Appeals Control Locator System and the Veteran's Virtual VA electronic claims file.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate cause of death was septic/shock, due to or as a consequence of, pneumonia, due to or as a consequent of an unknown etiology.  Congestive heart failure was listed as a significant condition that contributed to death but did not result in the underlying cause. 

2.  The Veteran was service-connected for several disabilities at the time of his death, which included: (1) Chronic infectious hepatitis C with duodenal ulcer and hiatal hernia (evaluated as 60 percent disabling); adjustment disorder with depressed mood, associated with hepatitis C (evaluated as 30 percent disabling); and, psychophysiological gastrointestinal reaction manifested by duodenal ulcer (evaluated as 10 percent disabling). 

3.  The Board finds that evidence is in equipoise as to whether the Interferon treatment used to treat the Veteran's service-connected hepatitis C prior to his death  substantially contributed to his terminal septic/shock with pneumonia.


CONCLUSION OF LAW

The criteria for the establishment of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the appellant's claim for service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The appellant-widow seeks service connection for the cause of the Veteran's death. She primarily contends that the interferon therapy used to treat the Veteran's service-connected hepatitis C during his lifetime had compromised his immune system, which, in turn, contributed to the development of the fatal septic/shock with pneumonia.  Thus, she maintains that the Veteran's service-connected hepatitis C, specifically the interferon therapy used for its treatment, was a principal or contributing cause of the Veteran's death from septic/shock with pneumonia.   
Under the applicable criteria, to establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312  (2013).  Service-connected disability will be considered as the principal cause of death when that disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b) (2013).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that a service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1) (2013). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's death certificate lists his immediate cause of death as septic/shock due to or as a consequence of pneumonia, due to or as a consequence of an unknown etiology.  Congestive heart failure was listed as a significant condition that contributed to the Veteran's death but did not result in the underlying cause.  

The Veteran was service-connected for several disabilities at the time of his death, which included:  (i) Chronic infectious hepatitis C with duodenal ulcer and hiatal hernia (evaluated as 60 percent disabling); (ii) adjustment disorder with depressed mood, associated with hepatitis C (evaluated as 30 percent disabling); and, (iii) psychophysiological gastrointestinal reaction manifested by duodenal ulcer (evaluated as 10 percent disabling). 

The Board finds, with resolution of doubt in the appellant's favor, that the evidence is in equipoise as to whether the interferon therapy used to treat the Veteran's hepatitis C during his lifetime had comprised his immune system and was, thus, a contributory factor for the development of his fatal sepsis/shock with pneumonia.

There are private and VA opinions and testimony (private physician, Dr. P. K.) in support of the appellant's claim for service connection for the cause of the Veteran's death. 

Evidence in support of the claim includes February 2008 and November 2009 reports and May 2014 testimony of Dr. P. K, a forensic pathologist and physician who had treated the Veteran for 30 years.  In the above-cited reports, as well as in testimony before the undersigned, Dr. P. K. uniformly opined, after having reviewed the Veteran's certificate of death, medical record, and having been involved in over 35, 000 death investigations, that the interferon therapy used to treat his service-connected hepatitis C had comprised his immune system and had led to the development of his fatal septic/shock with pneumonia.  Dr. P. K. indicated that the Veteran had had repeated episodes of low grade infections and delayed healing while on the interferon therapy, and that it was fairly well established that although interferon therapy was known to have been useful when taken in conjunction with other drugs in the treatment of hepatitis C, it also carried the risk of decreased immunity and possible infections and sepsis.  In fact, Dr. P. K. noted that current medical therapy guidelines suggested that interferon therapy alone might actually worsen the course of hepatitis C.  

Thus, Dr. P. K. uniformly concluded that the complications associated with interferon therapy used to treat the Veteran's service-connected hepatitis C during his lifetime had contributed to his death.  Dr. P. K. maintained that in in his opinion, it was an error to have omitted hepatitis C or its therapy from the Veteran's death certificate.  (See February 2008 and November 2009 reports, prepared by P. K., M. D., and May 2014 Transcript).  The Board finds Dr. P. K.'s opinion to be of high probative value in evaluating the appellant's claim.  Dr. P. K.'s opinion was well-informed, fully articulated, well-reasoned and based on medical literature.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Dr. P. K. had extensively reviewed the medical evidence of record and based on medical literature, as well as his long-standing relationship with the Veteran (i.e., over 30 years), he provided the clear opinion that the interferon therapy used to treat the Veteran's service-connected hepatitis C during his lifetime had comprised his immune system and had led to the development of his fatal septic/shock with pneumonia.  

Evidence against the claim includes VA opinions, dated in December 2006 and May 2008.  After a review of the Veteran's medical record, VA physicians uniformly concluded, in pertinent part, that the Veteran's hepatitis C did not directly contribute to the Veteran's death.  The VA physicians' opined that prior to his death, the Veteran's had well-compensated liver disease; his liver function tests were essentially normal.  The VA physicians also related that there was no evidence of decompensated liver disease, neutropenia, immune compromise, portal hypertension or any other factors of chronic liver disease that might have contributed to his acute illness and subsequent death.  Overall, the VA physicians did not find any evidence to support a finding that his hepatitis C as being a significant contribution to the Veteran's death.  Thus, the VA physicians determined that the Veteran's death certificate was accurately written.  Neither one of the VA physicians, however, addressed the role that the interferon therapy used in the treatment for the Veteran's service-connected Hepatitis C had on the development of his fatal septic/shock with pneumonia. Thus, the Board finds the VA opinions to be of less probative weight in evaluating the appellant's claim for service connection for the cause of the Veteran's death than that of Dr. P. K. 

The Board has given consideration to both the positive and negative evidence of record, specifically, Dr. P. K's opinions and testimony and the VA physicians' opinions, and finds the overall evidence to be at least in relative equipoise on the question of whether a causal connection has been demonstrated between the Veteran's service-connected hepatitis C, notably his interferon therapy used in the treatment therefor, and his development of his fatal septic/shock due to pneumonia.  Both Dr. P. K.'s and the VA physicians' opinions were based on a thorough and detailed examination of the medical evidence and were each supported by a detailed rationale that referred to pertinent medical evidence and medical literature (Dr. P. K.).  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion). Furthermore, Dr. P. K.'s and the VA physicians' medical opinions were undertaken directly to address the issue on appeal.  

Therefore, resolving all reasonable doubt in favor of the appellant, the Board finds that the septic shock due to pneumonia that caused the Veteran's death was the result of a reduced immune system as a result of interferon therapy used to treat his service-connected hepatitis C.  Therefore, service connection for the cause of the Veteran's death is established.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


